DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. 	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
The combinations of 11 or more of the genes selected from KLRF1, Clorf234, PKD2L2, ZNF845, GRB2, TMEM117, KIRREL2, GCNT7, USP3, CIR, TOE1, QSER1, SCAMP1, SEPT7, SLC4A3, TBCID10A, ZFP41, ZNF2, ICAM2, PRG4, MZT1, SYCE1, MAP1B, PRSS35, RPL11, JMJD4, SHISA4, FZD5, ISCU, LGI1, OSCAR, KDM4B, MIR3199-1, MIR3199-2, LIPI, ATP11C, ESF1, BCAS3, FAM63A, SNAP47, MUTYH, TTC28-AS1, RTFDC1 and SPRNP1

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Claims 8-14 encompass the above species; none of the claims are generic.



The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The recited genes differ from one another with respect to their nucleotide sequence and the identity of alterations in their nucleotide sequences. The genes also have different biological activities and effects.  The genes thereby have a different chemical structure and different biological activity. Thus, the claimed genes do not have both a "common property or activity" and a common structure essential to that property or activity as would be required to show that the inventions are "of a similar nature." Thereby, there is no special technical feature linking the claimed inventions. Further, the technical feature of methods of detecting an alteration in a nucleic acid as indicative of increased risk of a subject developing a radio-induced cancer was known in the prior art. For example, Nakanishi et al (Lab Invest. 1998. 78(6): 727-733; cited in the IDS) teaches methods for detecting a nucleotide change in a gene (the p53 gene) as indicative of a subject’s risk of developing a radio-induced cancer (sarcoma; see, e.g., abstract and p. 730). 
Note that Applicants are required to elect one specific combination of genes. For instance, Applicant may elect the combination of the 11 genes of KLRF1, Clorf234, PKD2L2, ZNF845, GRB2, TMEM117, KIRREL2, GCNT7, USP3, CIR, TOE1, QSER1, OR Applicant may elect the 12 genes of Clorf234, PKD2L2, ZNF845, GRB2, TMEM117, KIRREL2, GCNT7, USP3, CIR, TOE1 and QSER1 OR Applicant may elect the 13 genes of ZNF845, GRB2, TMEM117, KIRREL2, GCNT7, USP3, CIR, TOE1, QSER1 SCAMP1, SEPT7, SLC4A3 and TBCID10A.
3. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.4. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a .
5. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634